Title: To Thomas Jefferson from David Humphreys, 16 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Septr. 16th. 1793.

We are this moment embarking, and I would not take my departure without just informing you of it. The wind prevented, or we should have sailed yesterday, as I had proposed. It is even now uncertain whether we shall be able to get over the bar to-day.
The Portuguese Troops destined for Spain are beginning to embark this day, and will sail about the 20th. instant.
Yesterday a Packet arrived from Falmouth. The intelligence brought by it does not confirm the numerous and vague reports we have had, of a great battle fought near Paris, and of the consequent capture of that City by the Prince of Cobourg. On the contrary all these seem to have been premature—and there is nothing very important. I am forced to conclude in haste, with assurances of the great esteem & consideration, with which I have the honour to be, Sir Your Most obedient & Most humble Servant

D. Humphreys

